Citation Nr: 1614642	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-17 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois 


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2013, the Veteran testified via videoconference from the RO before the undersigned.  The Board remanded this case in September 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case to confirm if the Veteran had asbestos exposure and obtain a medical opinion to determine the nature and etiology of any prostate cancer.  The examiner was requested to opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed prostate cancer was incurred in service or is otherwise related to service, specifically including consideration of all relevant aspects of the Veteran's shipboard service; and to reconcile any opinion with the Veteran's contentions, to include any competent lay evidence, regarding his exposure to aviation fuel and asbestos. 

In response, the RO confirmed that the Veteran had probable asbestos exposure.  The VA examiner provided the following opinion:

The Veteran was evaluated on 11/24/15 for prostate cancer.  The question that needs to be answered is the whether it is as least as likely as not that the Veteran's current diagnosis of prostate cancer happened in the service or is it related to service; specifically to exposure to asbestos and aviation fuel.  The cancer did not occur while on active duty.  In addition, I am unaware of any ruling by The Department of Veterans Benefit of presumed association of asbestos and/or aviation fuel related prostate cancer.  Given my current knowledge base, the Veteran's prostate cancer is not a presumed association to exposure of asbestos nor aviation fuel.  The only presumed association for prostate cancer that I have knowledge of is herbicidal exfoliant (i.e. Agent Orange).  I do not have adequate knowledge to assess if the Veteran was on a vessel that carried this type of substance.  I do not have knowledge if the Veteran was in the active zones where these agents were utilized.  This will need to be determined by the Department of Veteran Benefits.  If the Veteran had exposure to herbical exfoliants such as Agent Orange, then it is more likely than not that is prostate cancer is due to these agents.

The Board notes that the request for a medical opinion was with regard if the Veteran's prostate cancer is directly related to service, including any circumstances in service, and was not requested as to the matter of presumptive service connection and/or "any ruling by The Department of Veterans Benefit of presumed association of asbestos and/or aviation fuel related prostate cancer."  As such, the Board finds that an addendum opinion should be obtained.  The examiner should assume inservice exposure to asbestos and jet fuel.

With regard to claimed inservice exposure to herbicides, the Veteran contends that he was exposed to herbicides while stationed aboard the USS Franklin D. Roosevelt and serving in the Blue Waters of Vietnam.  He indicates that this vessel accessed Tonkin Bay.

Prostate cancer is considered to be service connected on a presumptive basis where the Veteran was exposed to certain herbicides in service.  38 C.F.R. §§ 3.307(a)(6)(i), 3.309(e) (2015).  Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Under the governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.".  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id. 

Historically, VA has considered open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean water and not inland waterways.  Id.  See also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  As such, the presumption of exposure to herbicides has not been extended to Blue Water Navy Veterans whose vessels anchored in open water harbors in these areas unless the evidence otherwise demonstrated that the Veteran had gone ashore.  Conversely, the presumption has been extended to ships with deck logs that reference "anchoring or entering the 'mouth' of" the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone, which VA considers to be inland waterways.  See VBA Compensation and Pension Training Letter 10-06, at 7. 

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, 27 Vet. App. 313, 326 (2015).  In so holding, the Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water."  Id.  As such, it returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id.

Recently, VA's Manual concerning Brown and Blue Water cases was amended.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.  The changes amended the definition of inland waterways and offshore waters reads as follows: 

Inland waterways are fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is service in the Republic of Vietnam  VA considers inland waterways to end at their mouth or junction to other offshore water features, as described below.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean. 

M21-1, IV.ii.1.H.2.a and b.

The most recent VA herbicide exposure ship list did not include the USS Franklin D. Roosevelt, but the Board recognizes that this list is not static and undergoes updates.

The AOJ should consider this case on remand in light of the Court's recent holding in Gray and the new amendments to VA's Manual.  On remand, the AOJ should identify to the extent all harbors and other bodies of water within the territorial waters of Vietnam wherein the Veteran's ship entered, if any.  Thereafter, for each identified body of water, the AOJ should state whether the Veteran was exposed to herbicides therein, and provide a reason for that finding.  The Veteran should then be reexamined if exposure to herbicides is not established.  

Accordingly, the case is REMANDED for the following action:

1.  Consult relevant available pertinent records to identify all harbors and other bodies of water within the territorial waters of Vietnam, if any, that were entered by the ship on which the Veteran was serving, the USS Franklin D. Roosevelt.

If the ship on which the Veteran served did not enter any harbor or other body of water within the territorial waters of Vietnam, the AOJ should so state.

Conduct any additional development indicated by the ruling in Gray, particularly with respect to securing records which may bear upon whether the Veteran's ship was actually, or likely to have been, exposed to herbicide spraying (e.g., deck logs, unit histories, etc.).

If inservice herbicide exposure cannot be presumed, the AOJ must provide the Veteran a complete and carefully reasoned rationale for that opinion.  The AOJ must then: (a) notify the Veteran of the specific records, if any, that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action, if any, it will take with respect to the claims. The Veteran must then be given an opportunity to respond.

2.  After the above development is completed and if exposure to herbicides is not established, obtain a VA medical addendum opinion.  The examiner should review the record prior to providing an opinion  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that prostate cancer had its clinical onset during service, within one year of service, or is related to any in-service disease, event, or injury including exposure to asbestos and jet fuel.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record, the Gray decision, and the new amendments to VA's Manual.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

